



Exhibit 10.1
September 10, 2019
MERIDIAN ENERGY LLC
4212 San Felipe Street Box K
Houston, Texas 77027-2902


Gentlemen:


This letter agreement (as the same may be amended, restated or otherwise
modified, this “Agreement”) amends and restates and continues that letter
agreement (the “Prior Agreement”) dated December 20, 2018 by and among Alta Mesa
Services, LP, a Delaware limited partnership (the “Company”), Randy Limbacher
(“Limbacher”), John H. Campbell, Jr. (“Campbell”) and Mark P. Castiglione
(collectively with Limbacher and Campbell, the “Consultants”), and Meridian
Energy LLC, a Delaware limited liability company (“Meridian”) effective
September 9, 2019 (the “Restatement Effective Date”). The Company, Meridian and
each Consultant are referred to individually herein as a “Party” and
collectively as the “Parties”.


In consideration of the provisions herein, each of the Parties hereby agrees as
follows:


1.
Engagement; Services.



Subject to the terms and conditions specified herein, during the Term (as
defined below), the Company engages Meridian, and Meridian accepts such
engagement, as an independent contractor to provide certain specified services
to the Company and certain of its Affiliates (as defined below) as designated by
the Board (as defined below) from time to time (the “Company Group”). Meridian
shall provide to the Company the services of the Consultants with each
Consultant to serve as an officer of Alta Mesa (as defined below) and such other
members of the Company Group as designated by the Board from time to time in the
positions identified opposite the name of such Consultant on Exhibit A hereto,
reporting to the board of directors (the “Board”) of Alta Mesa Resources, Inc.,
a Delaware corporation (“Alta Mesa”). Each Consultant shall perform all duties
and functions customarily performed by the applicable officer position for a
business of the size and nature similar to that of the Company Group
(collectively, the “Services”), and such other duties as may be assigned to such
Consultant by the Board. Provided the employees of Meridian listed as staff on
Exhibit B (the “Meridian Employees”) remain employed by Meridian through
September 30, 2019, then effective on October 1, 2019 the Company agrees to
employ each Meridian Employee as an employee of the Company and the Meridian
Employees will cease providing services under this Agreement.


2.
Services Fee; Expenses; Bonuses; Fees.



(a)Services Fee and Expenses. During the Term, the Company shall (i) pay (or
cause to be paid) a monthly fee in the amount set forth on Exhibit B hereto (the
“Services Fee”) to Meridian, with such payments allocated among Meridian, its
Consultants and Meridian Employees for salaries and benefits as set forth on
Exhibit B and (ii) reimburse Meridian for all documented, reasonable,
out-of-pocket business expenses incurred in connection with providing the
Services in accordance with the Company’s expense reimbursement policies and
practices. The Services Fee shall be prorated for any calendar month in which
the Term is terminated or expires. In the event that any Consultant or Meridian
Employee resigns or is terminated, Exhibit B shall be revised to remove the
Services Fee by the pro rata share attributable to, such Consultant or Meridian
Employee, including elimination of the Services Fees for any Meridian Employee
after September 30, 2019. Meridian and the Consultants shall be prudent and
manage their individual expenses incurred in connection with providing the
Services in accordance with a commercially reasonable standard. The Company
shall pay (or cause to be paid) to Meridian (A) following the beginning of each
month during the Term (but in no event later than five (5) business days) the
applicable Services Fee and (B) following receipt by the Company of supporting
invoices, reasonable, out-of-pocket business expenses incurred in connection
with providing the Services in accordance with the Company’s expense
reimbursement policies and practices.


(b)Advanced Regular Bonuses for Meridian Employees. On September 10, 2019, the
Company shall advance and pre-pay to Meridian the Regular Bonuses (as defined in
the Prior Agreement) payable on behalf of the Meridian Employees under the terms
of the Prior Agreement for September and December in the amounts set forth on
Exhibit B (the “Advanced Bonuses”) and Meridian agrees to pay the Meridian
Employees such Advanced Bonuses. Meridian agrees to repay the Company the amount
of the Advanced Bonuses allocated to a Meridian Employee should the Meridian
Employee have a Forfeiture Event (as defined below) termination prior to the
date the Regular Bonus was otherwise scheduled for payment under the Prior
Agreement. Specifically, if a Meridian Employee has a Forfeiture Event prior to
September 30, 2019, Meridian shall repay the Company the full amount of the
Advanced Bonus allocated to such Meridian Employee. If a Meridian Employee has a
Forfeiture Event after September 30, 2019 but before December 31, 2019, Meridian
shall repay that portion of the Advanced Bonus that was originally payable on
December 31, 2019. A Meridian Employee will have a “Forfeiture Event” if the
Meridian Employee’s employment with Meridian prior to September 30, 2019 or with
the Company on or after October 1, 2019 is terminated





--------------------------------------------------------------------------------





due to his resignation (but not in connection with the transfer of employment to
the Company) or for Cause. For purposes of this Agreement “Cause” means: (i)
conviction of a felony or a crime involving moral turpitude, or entering the
plea of nolo contendere to such felony or crime; (ii) commission of an act of
fraud, or misappropriation of funds or other property, of or upon Meridian or
the Company or any of their Affiliates; (iii) engagement, without the written
approval of the Company, in any activity which competes with the business of the
Company or any of its Affiliates, or which would result in injury to the
business or reputation of the Company or any of its Affiliates; or (iv) breach
or violation of any material policies of the Company or any confidentiality,
covenant or restriction to which the Meridian Employee may be bound. Otherwise,
following the Restatement Effective Date no Regular Bonuses will be payable to
Meridian, any Meridian Employee or any Consultant. Meridian’s repayment
obligations under this Section 2(b) shall survive termination of this Agreement.


(c)Milestone Bonuses. Following the Restatement Effective Date no further
Milestone Bonuses (as defined in the Prior Agreement) may be earned or paid.


(d)Access. The Company will provide to the Consultants and Meridian’s employees
access to offices and parking at the Company’s offices, as well as reasonable
administrative and related support consistent with the Company’s past practices
required for the Consultants and Meridian’s employees to perform their duties
and responsibilities for the Company, including the Services.


(e)Advanced Consultant Bonuses. On September 10, 2019 the Company shall advance
and pre-pay Meridian and Meridian agrees to advance and pre-pay each Consultant
the amounts as set forth on Exhibit B as the “Advance Consultant Bonus”
(collectively the “Advanced Consultant Bonuses”). Meridian agrees to repay the
Company the amount of a Consultant’s Advanced Consultant Bonus should the
Consultant have a Consultant Forfeiture Event (as defined below) or should this
Agreement be terminated in a Cause Termination (as defined below) prior to the
earliest to occur of (i) March 11, 2020, or (ii) an Emergence Event (as defined
below) (the “Vesting Date”); provided, however that as long as a Consultant
Event hasn’t occurred prior thereto, upon an AMH Event (as defined below)
Meridian will no longer have an obligation to repay 75% of the Advanced
Consultant Bonus and the remaining 25% will remain subject to repayment upon a
Consultant Forfeiture Event occurring prior to a Vesting Date. In all cases if
the Consultant has not previously had a Consultant Forfeiture Event then on the
Vesting Date then Meridian will no longer have the obligation to repay the such
Consultant’s Advance Consultant Bonus. If this Agreement is terminated by the
Company for reasons other than a Cause Termination, then Meridian’s obligations
to repay the Advance Consultant Bonuses shall lapse.


(f)For purposes of Section 2(e) the following definitions apply:


(i)“AMH Event” means (i) a sale of substantially all of the assets of Alta Mesa
Holdings, Inc. (“AMH”) (ii) the effective date of a plan of reorganization or
liquidation under Chapter 11 of the Bankruptcy Code of AMH (iii) dismissal of
any case filed by AMH under the Chapter 11 of the Bankruptcy Code, or (iv)
conversion of AMH’s Chapter 11 case to a case under Chapter 7 of the Bankruptcy
Code.


(ii)A “Cause Termination” means a termination of this Agreement (A) by Meridian
prior to the Vesting Date, and following such termination, a Consultant does not
become an employee of the Company; or (B) by the Company prior to the Vesting
Date under Section 3(b)(i).


(iii)A Consultant will have a “Consultant Forfeiture Event” if (A) he resigns
(other than in connection with his becoming an employee of the Company), or (B)
his employment with Meridian is or could be terminated for Cause and he ceases
providing services to the Company under the terms of this Agreement by reason of
a Cause event.
(iv) “Emergence Event” means (ii) the effective date of the Alta Mesa’s plan of
reorganization or liquidation under Chapter 11 of the Bankruptcy Code, (iii)
dismissal of the Alta Mesa’s Chapter 11 case, or (iv) conversion of Alta Mesa’s
Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code.


3.
Term and Termination.



(a)Term. The term of this Agreement (the “Term”) shall commence on September 9,
2019, and continue until March 11, 2020 (the “Initial Term”) or the earlier
termination of this Agreement pursuant to Section 3(b) or Section 3(c). At the
end of the Initial Term, the Parties may jointly renew and extend the Term in
6-month increments.  


(b)Termination by the Company. Notwithstanding Section 3(a), the Company may
terminate this Agreement by giving written notice (“Notice of Termination”) to
Meridian:







--------------------------------------------------------------------------------







(i)in the event of (A) a material breach by Meridian or any of the Consultants
of Section 5(a), Section 5(c), Section 8, Section 20(a) or Section 21 (the
“Subject Obligations”), (B) a material breach by Meridian or any of the
Consultants of any of its or their obligations under this Agreement other than
the Subject Obligations, at any time following the date that is thirty (30) days
after Meridian’s receipt of the Company’s written notice of such material breach
if such breach is not remedied during such period or (C) fraud, willful
misconduct or gross negligence by Meridian or the Consultants;


(ii)if any two Consultants resign from Meridian and/or his designated position
with the Company during the Term other than as a result of death or disability;
and/or


(iii)at any time following the date that is one month following the date of this
Agreement provided that the Company has given at least thirty (30) days’ notice.


(c)Termination by Meridian. Notwithstanding Section 3(a), Meridian may terminate
this Agreement by giving a Notice of Termination to the Company:


(i) in the event of a material breach by the Company of any of its obligations
under this Agreement, at any time following the date that is thirty (30) days
after the Company’s receipt of Meridian’s written notice of such material breach
if such breach is not remedied during such period; and/or


(ii)at any time following the date that is one month following the date of this
Agreement provided that Meridian has given the Company at least thirty (30)
days’ notice.


(d)Effect of Termination. Notwithstanding anything to the contrary:
(i)upon a termination or expiration of the Term each of this Section 3(d),
Section 2(b), Section 2(e), Sections 5 through 9 (inclusive) and Sections 11
through 20 (inclusive) shall survive in accordance with its express terms, and


(ii)in the event of a termination by the Company pursuant to Section 3(b)(iii)
or by Meridian pursuant to Section 3(c)(i) (collectively, the “Subject
Termination Rights”), the Company shall have no further obligation to Meridian
or the Consultants except for payment by the Company of the Subject Termination
Amount (as defined below), which amount shall be paid in a lump-sum within sixty
(60) days following such termination;


(iii)in the event of a termination other than by an exercise of the Subject
Termination Rights, the Company shall have no further obligation to Meridian or
the Consultants except for payment by the Company of accrued but unpaid Services
Fees that relate to the period ending on the date of termination, which amount
shall be paid in a lump-sum within sixty (60) days following such termination.


(e)“Subject Termination Amount” means (i) if such termination occurs prior to
December 31, 2019 the Services Fees not already advanced as set forth on Exhibit
B payable between the date of termination and December 31, 2019, and (ii) if
such termination is after December 31, 2019, the Services Fees as set forth on
Exhibit B not already advanced payable from the date of termination through the
Initial Term; provided, however, that if such termination is during the pendency
of Alta Mesa’s case under Chapters 11 or 7 of the Bankruptcy Code, then the
Subject Termination Amount shall be limited as required by the Bankruptcy Code.


4.
Workers’ Compensation or Unemployment Compensation; Taxes; Offsets.



(a)Meridian and the Consultants acknowledge and agree that the Company will not
be required (i) to withhold federal, state or local income, gross receipts or
other taxes from any amounts paid hereunder or to otherwise comply with any
state or federal law concerning the collection of income, gross receipts or
other taxes at the source of payment of wages with respect to any sums paid
hereunder, (ii) under the Federal Unemployment Tax Act or the Federal Insurance
Contribution Act, to pay or withhold taxes for unemployment compensation or for
social security on behalf of Meridian or any of the Consultants with respect to
any amounts paid hereunder and (iii) under the laws of any state, to obtain
workers’ compensation insurance or to make state unemployment compensation
contributions on behalf of Meridian or any of the Consultants.


(b)Meridian shall be responsible for the payment of its and the Consultants’
portion of any and all required federal, state, local and foreign taxes
(including self-employment taxes) incurred, or to be incurred, in connection
with any amounts payable to Meridian or the Consultants under this Agreement,
and Meridian and the Consultants each shall indemnify and hold





--------------------------------------------------------------------------------





harmless the Company in relation to the payment of any and all withholding
taxes, employee social security, employee national insurance, disability,
unemployment taxes and such other federal, state, local and foreign taxes due in
any country, tax withholding and tax deductions, and any interest and penalties
applied thereon, on any earnings, payments or other compensation made with
respect to this Agreement and the Services provided hereunder. With respect to
any amounts that may be owed to the Company from Meridian as a result of the
indemnity described above in this Section 4(b), the Company may (but will not be
required to) offset any amounts due by Meridian to the Company against any
amounts the Company owes Meridian hereunder.


5.Representations and Warranties.


(a)Meridian hereby represents and warrants to the Company as follows:


(i)Meridian is a limited liability company duly organized and validly existing
under the laws of the State of Delaware.


(ii)Meridian has full power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby, and no further actions
on the part of Meridian are necessary to approve and authorize the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by
Meridian and constitutes a valid and binding agreement, enforceable against
Meridian in accordance with its terms, except as the enforceability hereof may
be subject to applicable bankruptcy, insolvency, reorganization, or other
similar laws affecting creditors’ rights generally and to general principles of
equity.


(iii)None of the execution and delivery by Meridian of this Agreement, the
consummation of the transactions contemplated hereby, or compliance with any of
the provisions hereof, will (x) result in the violation of any order, writ,
injunction, decree, or ruling of any court or governmental entity, or to the
knowledge of Meridian, any law, rule, or regulation applicable to Meridian, (y)
result in the breach of any of the terms, conditions, or provisions of any note,
bond, mortgage, indenture, deed of trust, license, franchise, permit, contract,
agreement, or other instrument or commitment or obligation of Meridian or any of
its assets, or (z) require any consent or approval of, or notice to, or filing
or registration with, any Person.


(iv)Meridian does not have any agreements with any other Person that prohibits
Meridian from, or that Meridian will breach as a result of, providing Services
to the Company or any of its Affiliates or fulfilling Meridian’s duties and
obligations to the Company or its Affiliates pursuant to this Agreement.
Meridian has not breached any non- competition, non-solicitation or
confidentiality duties imposed on it in any respect that will adversely affect
any of the Company or its Affiliates.


(b)The Company hereby represents and warrants to Meridian and each Consultant as
follows:


(i)The Company is a limited partnership duly organized and validly existing
under the laws of the State of Delaware.


(ii)The Company has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and no further
actions on the part of the Company are necessary to approve and authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement, enforceable against the Company in accordance with its terms, except
as the enforceability hereof may be subject to applicable bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally and to general principles of equity.


(iii)None of the execution and delivery by the Company of this Agreement, nor
the consummation of the transactions contemplated hereby, or compliance with any
of the provisions hereof, will (x) result in the violation of any order, writ,
injunction, decree, or ruling of any court or governmental entity, or to the
knowledge of the Company, any law, rule, or regulation applicable to the
Company, (y) result in the breach of any of the terms, conditions, or provisions
of any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, contract, agreement, or other instrument or commitment or obligation of
the Company or any of its assets, or (z) require any consent or approval of, or
notice to, or filing or registration with, any Person.


(c)Each Consultant hereby represents and warrants to the Company as follows:







--------------------------------------------------------------------------------





(i)This Agreement has been duly authorized, executed and delivered by such
Consultant and constitutes a valid and binding agreement, enforceable against
such Consultant in accordance with its terms, except as the enforceability
hereof may be subject to applicable bankruptcy, insolvency, reorganization, or
other similar laws affecting creditors’ rights generally and to general
principles of equity.


(ii)None of the execution and delivery by such Consultant of this Agreement, the
consummation of the transactions contemplated hereby or compliance with any of
the provisions hereof, will (x) result in the violation of any order, writ,
injunction, decree, or ruling of any court or governmental entity, or to the
knowledge of such Consultant, any law, rule, or regulation applicable to such
Consultant, (y) result in the breach of any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, contract, agreement, or other instrument or commitment or
obligation of such Consultant or any of his assets, or (z) require any consent
or approval of, or notice to, or filing or registration with, any Person.


(iii)Such Consultant does not have any agreements with any current or prior
employer or any other Person that prohibits such Consultant from, or that such
Consultant will breach as a result of, providing Services to the Company or any
of its Affiliates or fulfilling such Consultant’s duties and obligations to the
Company or its Affiliates pursuant to this Agreement. Such Consultant has not
breached any non-competition, non-solicitation or confidentiality duties imposed
on him with respect to any current or prior employer or any other Person in any
respect that will adversely affect any of the Company or its Affiliates.


(d)Each of the Parties acknowledges and agrees that this Section 5 contains all
of the representations and warranties by the Parties with respect to the subject
matter of this Agreement.


6.Limitation of Liability; Indemnification.


(a)None of Meridian or any of the Consultants, shall be liable, responsible, or
accountable in damages or otherwise to the Company Group, or its owners,
members, employees, agents or assigns, for any action taken or failure to act
(EVEN IF SUCH ACTION OR FAILURE TO ACT CONSTITUTED THE SOLE, CONCURRENT OR
COMPARATIVE NEGLIGENCE OF MERIDIAN OR SUCH CONSULTANT) in connection with the
Services provided hereunder, unless such act or failure to act was the result of
fraud, willful misconduct or gross negligence on the part of Meridian or such
Consultant.


(b)Concurrently with the execution and delivery of the Prior Agreement, the
Company entered into indemnification agreements with each Consultant on
substantially the same terms as applicable to the directors and officers of Alta
Mesa, which indemnification agreements shall continue in effect according to
their terms. The Company shall use its reasonable best efforts to cause the
Consultants to continue to be named insureds under the director and officer
insurance policies maintained by the Company Group for its officers and
directors. The Company shall, to the extent permitted by Applicable Law,
indemnify and hold harmless Meridian from and against any and all damages,
payments, losses, costs, expenses or other liabilities (including legal fees and
expenses) that arise out of or are attributable to Meridian’s provision of the
Services under this Agreement to the same extent Meridian would be entitled to
such indemnification if Meridian were a party to such an indemnification
agreement.


7.Independent Contractor.


. Meridian and the Consultants are engaged in a business that is independent
from the Company, and Meridian and the Consultants shall perform the Services
and each of their obligations hereunder as independent contractors. In no event
shall Meridian or the Consultants be deemed to be employees of the Company (or
any of its Affiliates), and Meridian and the Consultants shall not at any time
be entitled to any employment rights or benefits from the Company (or any of its
Affiliates). If any Consultant is reclassified by a state or federal agency or
court as an employee of the Company or its Affiliate, the Consultant will
receive no benefits except those mandated by law even if by the terms of the
Company’s or its Affiliates’ benefit plans in effect at the time of such
reclassification the Consultant would otherwise be eligible for such benefits.
Except as specifically provided in the Services or authorized by the Board (or a
committee or designee thereof), Meridian and the Consultants shall not at any
time communicate or represent to any third party that in performing the Services
hereunder, Meridian or the Consultants are employees of the Company (or any of
its Affiliates). Meridian and the Consultants shall be solely responsible for
making all applicable tax filings and remittances with respect to amounts paid
pursuant to this Agreement and shall indemnify and hold the Company, its
Affiliates and its and their respective representatives harmless for all claims,
damages, costs and liabilities arising from Meridian’s or any Consultant’s
failure to do so. It is not the purpose or intention of this Agreement or the
Parties to create, and the same shall not be construed as creating, any
partnership, partnership relation, joint venture, agency, or employment
relationship.
8.Confidentiality; Confidential Information; Intellectual Property; Publicity





--------------------------------------------------------------------------------





(a)During the Term of this Agreement and the Prior Agreement and following the
expiration or termination of this Agreement, Meridian and each Consultant shall,
and Meridian shall inform and direct each of its employees, attorneys,
accountants, fiduciaries, advisers, representatives and Affiliates that have
access to non-public information related to this Agreement, the Prior Agreement,
the Company or any of its Affiliates (“Confidential Information”) to, keep
confidential and not disclose any Confidential Information, and not use any
Confidential Information other than in connection with providing the Services in
accordance with this Agreement, without the express written consent of the
Company. For the purpose of clarity, any reports developed by or on the behalf
of Meridian or any of the Consultants or any of the Company Group during the
Term and the term of the Prior Agreement in connection with the Services shall
be deemed Confidential Information. The restrictions set forth in this Section
8(a) do not apply to any disclosure required by Applicable Law (as defined
below), so long as (x) prior to such disclosure the Person subject to such
disclosure obligations provides the Company with written notice and an opinion
of counsel stating that such disclosure is required by Applicable Law and the
basis upon which the disclosure is asserted to be required, and (y) the Person
subject to such disclosure obligations uses commercially reasonable efforts to
oppose or mitigate any such disclosure.


(b)All Confidential Information (together with all intellectual property or
other assets developed or acquired by Meridian or any Consultant in connection
with the Services (the “Developed IP”)) shall remain at all times the property
of the Company, and for the avoidance of doubt, all Developed IP is hereby
transferred and assigned to the Company. Meridian and each of the Consultants
shall immediately return to the Company (or, at the Company’s election, destroy)
all Confidential Information and/or Developed IP upon a Notice of Termination or
expiration of the Term and, in any event, upon the Company’s request from time
to time. Upon the request of the Company, Meridian and each Consultant shall
promptly provide written confirmation of the assignment of such Developed IP and
compliance with this Section 8.


(c)Without limiting the generality of Section 8(a), none of Meridian or any of
the Consultants shall issue any press releases or make any other public
statements with respect to this Agreement, the Company or its Affiliates, or the
transactions contemplated hereby, without the prior written approval of the
Company.


(d)Meridian and each Consultant acknowledge that all of the Confidential
Information is or may be material, non-public and/or price-sensitive information
and that the use of such information may be regulated or prohibited by
Applicable Law, including securities laws relating to insider dealing and market
abuse. Meridian and the Consultants each shall not use any Confidential
Information for any purpose prohibited by applicable legal or regulatory
authority. Any unauthorized disclosure of Confidential Information could be
injurious to the Company, its clients or others and could violate federal
securities laws, and, notwithstanding anything to the contrary, any failure to
maintain the confidentiality of Confidential Information may (i) result in
immediate termination of the Term or, at the Company’s election, this Agreement
and (ii) subject each of Meridian and the Consultants to civil and criminal
liability and monetary damages.


(e)Notwithstanding the foregoing, nothing herein shall prevent Meridian or a
Consultant from making a good faith report of possible violations of Applicable
Law to any governmental agency or entity or making disclosures that are
protected under the whistleblower provisions of Applicable Law, and no
individual (including the Consultants) shall be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is: (i) made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; (ii) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; or (iii) protected under the
whistleblower provisions of applicable law. In the event a Consultant files a
lawsuit for retaliation by Meridian for such Consultant’s reporting of a
suspected violation of law, such Consultant may (x) disclose a trade secret to
such Consultant’s attorney and (y) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if such Consultant (A) files
any document containing such trade secret under seal and (B) does not otherwise
disclose such trade secret, except pursuant to court order.


9.Document Retention; Audit Rights.


The Parties shall retain documents and other information relating to the
Services for at least the time period that is required by Applicable Law.
Promptly following termination of this Agreement, Meridian shall deliver to such
Person as the Company may designate in writing, copies of all files and records
pertaining to the Company Group and other information about the assets and
operations of the Company Group reasonably requested by the Company (which are
in the possession of Meridian or the Consultants). At any time during the Term
and for a period of one year following the expiration or termination of this
Agreement, the Company shall have the right, exercisable at its option and
expense, to review and copy the records relating to the Company Group and/or the
Services maintained by Meridian and/or the Consultants, and if necessary, to
verify the performance by Meridian and the Consultants of their obligations
under this Agreement, and to audit such records. This audit right may be
exercised from time to time (but in no event more than once in any calendar
quarter) during normal business hours upon reasonable notice to





--------------------------------------------------------------------------------





Meridian. The Company shall use its commercially reasonable efforts to conduct
any such audit or examination in a manner that minimizes the inconvenience or
disruption to Meridian.
10.Services Standard.


(a)Meridian and each Consultant shall perform the Services in compliance at all
times with (i) prevailing standards of accepted business practice and ethics,
(ii) all Applicable Laws (as defined below), (iii) reasonable and prudent
practices, as relevant to the Services, of the oil and gas industry, and (iv)
the terms of this Agreement. Meridian will (A) maintain separate accounts,
financial statements, books and records from those of the Company Group and (B)
prevent any funds or accounts of the Company Group from being commingled with
the funds or accounts of Meridian.


(b)Without prejudice to the generality of Section 10(a), Meridian shall ensure
that the Services are at all times provided in compliance with the requirements
of the Bribery Act, the Foreign Corrupt Practices Act and any other Applicable
Laws and practices relating to anti-bribery and anti-corruption.


(c)Meridian and the Consultants acknowledge that the Company Group is subject to
and has, and will have, various compliance policies and procedures in place. As
such, the engagement hereunder to provide the Services will be subject to, among
other things, adherence to such applicable policies and procedures and other
applicable compliance manuals for which Meridian and the Consultants are
provided copies (including such policies, procedures and/or manuals as may be
approved by the Board after the date hereof). Meridian hereby agrees to require
the Consultants to execute any customary forms and agreements in connection
therewith.


(d)Promptly (and in any event, within three (3) business days) upon becoming
aware of (i) any actual or potential Conflict of Interest or (ii) any material
lawsuit, claim or arbitration threatened in writing or filed against or
involving Meridian, a Consultant or any of their Affiliates or any trust or
vehicle owned or controlled by a Consultant or any of its Affiliates, Meridian
shall disclose such actual or potential Conflict of Interest or such lawsuit,
claim or arbitration to the Company. A “Conflict of Interest” shall exist when a
Consultant engages in, or plans to engage in, any activities, associations, or
interests that conflict with, or create an appearance of a conflict with (A)
Meridian (whether or not in connection with the provision of the Services) or
(B) such Consultant’s duties, responsibilities, authorities, or obligations for
and to the Company (or any of its Affiliates) in connection with the provision
of the Services. Notwithstanding the foregoing, Consultants may, without
violating this Section 10(d), devote a portion of Consultant’s business time and
attention to the activities described on Exhibit C, so long as such commitment
does not adversely affect the Consultant’s ability to satisfy the Consultant’s
obligations to the Company as described in this Agreement, including providing
the Services.


11.Certain Definitions; Interpretation.


(a)“Affiliate” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person. For this purpose, “control” shall have the meaning given such term under
Rule 405 of the Securities Act of 1933. For the avoidance of doubt, with respect
to the Company, the term “Affiliate” shall not include Meridian, the Consultants
or any of their Affiliates.


(b)“Applicable Laws” means all statutes, laws (including all federal and state
securities laws), ordinances, codes, regulations, rules or requirements of any
government, governmental authority, regulatory agency or self-regulatory body
(including FINRA) or exchange wherever located with jurisdiction over (i) any of
Meridian, the Consultants or any of their respective businesses, properties and
assets or (ii) the Company and its Affiliates.


(c)“Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), unlimited liability corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), incorporated or unincorporated
association, governmental authority, firm, society or other enterprise,
organization or other entity of any nature.


(d)All references to “including” shall be construed as meaning “including
without limitation.” All references to dollars refer to United States dollars.
The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular section or article in which such words appear.
Unless the context requires otherwise, all references to laws, regulations,
contracts, agreements and instruments refer to such laws, regulations,
contracts, agreements and instruments as they may be amended from time to time.







--------------------------------------------------------------------------------





(e)No provision of this Agreement or any related document will be construed
against or interpreted to the disadvantage of any Party by any court or other
governmental or judicial authority by reason of such Party having or being
deemed to have structured or drafted such provision.


12.Non-Disparagement.


During the Term of this Agreement and following the expiration or termination of
this Agreement, none of Meridian or the Consultants shall (and each of Meridian
and the Consultants shall cause their respective Affiliates not to) disparage
the Company Group or any of its directors, officers, agents, representatives,
equity holders or Affiliates, either orally or in writing, at any time. In
addition, during the Term of this Agreement and following the expiration or
termination of this Agreement, the Company Group shall cause the members of the
Board and the Company’s officers not to disparage Meridian or any of its
directors, officers, agents, representatives, equity holders or Affiliates
(including the Consultants), either orally or in writing, at any time. Nothing
in this Section 12 will prohibit disclosure of information that is required to
be disclosed to enforce this Agreement or comply with Applicable Law or order of
a court or other governmental authority.
13.Governing Law; Venue; and Jurisdiction.


(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to any choice of law principle that
would result in the application of any other law.


(b)Subject to Section 14, each Party hereby irrevocably (i) submits to the
exclusive jurisdiction of the federal courts located in Wilmington, Delaware, in
connection with any action, suit or proceeding arising in connection with any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement, and irrevocably and unconditionally agrees that any such action, suit
or proceeding shall be heard and determined in such court; and (ii) waives the
defense of an inconvenient forum to the maintenance of any such action or
proceeding. Each Party further agrees to accept service of process out of any of
the before mentioned courts in any such dispute by registered or certified mail
addressed to the Party at the address set forth in Section 16.


(c)EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.


14.Dispute Resolution; Specific Performance.


(a)Subject to Section 14(d), any claim or dispute among any of the Parties
arising out of or in relation to this Agreement (or any alleged breach thereof)
shall be finally determined by arbitration in accordance with the rules then in
force by the American Arbitration Association. The arbitration proceedings shall
take place in Wilmington, Delaware, or such other location as the Parties in
dispute hereafter may agree upon; and such proceedings shall be governed by the
laws of the State of Delaware as such laws are applied to agreements between
residents of such State entered into and to be performed entirely within that
State.


(b)The Parties shall agree upon one arbitrator, who shall be an individual
skilled in the legal and business aspects of the subject matter of this
Agreement and of the dispute. If the Parties in dispute cannot agree upon one
arbitrator, each Party in dispute shall select one arbitrator and the
arbitrators so selected shall select a third arbitrator. In the event the
arbitrators cannot agree upon the selection of the third arbitrator, the third
arbitrator shall be appointed by the American Arbitration Association at the
request of any of the Parties in dispute. The arbitrators shall, if possible, be
individuals skilled in the legal and business aspects of the subject matter of
this Agreement and of the dispute.


(c)The decision rendered by the arbitrator or arbitrators shall be accompanied
by a written opinion in support thereof. The decision shall be final and binding
upon the Parties in dispute without right of appeal. Judgment upon the decision
may be entered into by any court having jurisdiction thereof, or application may
be made to that court for a judicial acceptance of the decision and any other
enforcement. Costs of the arbitration shall be assessed by the arbitrator or
arbitrators against any or all of the Parties in dispute, and shall be paid
promptly by such Party. Each Party shall use best efforts to cause any
proceeding conducted pursuant to Section 14(a) to be held in confidence by the
American Arbitration Association, the arbitrators and each of the parties to
such proceeding and their respective Affiliates, and all information relating to
or disclosed by any party thereto in connection with such proceeding shall be
treated by the parties thereto, their Affiliates and the arbitrators as
confidential business information and no disclosure of such information shall be
made by any party thereto, its Affiliates or the arbitrators without the prior
written consent of the party thereto furnishing such information in connection
with the arbitration proceeding, except as required by Applicable Law or to
enforce any award of the arbitrators.





--------------------------------------------------------------------------------







(d)A violation by Meridian or any Consultant of any of the covenants contained
in Section 8, Section 12, Section 20 or Section 21, would cause irreparable
damage to the Company in an amount that would be material but not readily
ascertainable, and any remedy at law (including the payment of damages) would be
inadequate. Accordingly, the Company shall be entitled (without the necessity of
showing economic loss or other actual damage) to injunctive relief in any court
of competent jurisdiction for any actual or threatened breach of any of such
covenants in addition to any other legal or equitable remedies it may have, and
Meridian and each Consultant specifically consents to the exclusive jurisdiction
of the United States District Court for the District of Delaware, or if that
court is unable to exercise jurisdiction for any reason, to the exclusive
jurisdiction of the courts of the State of Delaware located in Wilmington, for
this purpose. Meridian and each Consultant hereby waive their respective rights
to any claim of improper or inconvenient venue or forum. Nothing in this Section
14(d) shall be construed as a waiver of the rights that the Company may have for
damages under this Agreement or otherwise, and all of the Company’s rights shall
be unrestricted.


15.Assignment; Amendment.


Neither this Agreement nor any of the rights, interests, duties or obligations
hereunder shall be assigned by any of Meridian or the Consultants without the
express written consent of the Company. Without the prior written consent of the
Company, none of Meridian or the Consultants shall engage or hire any third
party for the provision of any of the Services. This Agreement may only be
modified or amended with the prior written consent of both the Company and
Meridian.
16.Notices.
All notices and other communications to be given under this Agreement shall be
in writing and may be given by any of the following methods: (a) personal
delivery; (b) facsimile or email during normal business hours provided that
receipt of any such notice given by email is confirmed; or (c) overnight
delivery service. Notices shall be sent to the appropriate Party at its address
given below (or at such other address for such Party as shall be specified by
notice given hereunder):
(a) If to the Company:
Alta Mesa Services, LP
15021 Katy Freeway
4th Floor
Houston, Texas 77094-1813
Attention: Kim Warnica
Email: kwarnica@altamesa.net


(b) If to Meridian or any Consultant:
Meridian Energy LLC
4212 San Felipe, Box K
Houston, Texas 77027
Attention: Randy Limbacher
Email: r.limbacher@usa.net


17.Severability. Should any provision of this Agreement for any reason be
declared invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any of the other provisions of this
Agreement, which remaining provisions shall remain in full force and effect and
the application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and enforced to the fullest extent permitted by law.


18.Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or other electronic means), each of which shall be
deemed to be an original, but all of which will constitute one and the same
instrument.


19.Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral),
among the Parties relating to such subject matter.


20.Certain Actions.


(a)During the Term and for a period of one (1) year following the expiration or
termination of this Agreement, each of Meridian and each Consultant agrees that
it shall not, and shall cause its Affiliates not to, directly or indirectly,
without obtaining the express written consent of the Company, (i) solicit (or
direct to be directly or indirectly solicited) or employ





--------------------------------------------------------------------------------





or otherwise seek to employ any employee of the Company or any of its Affiliates
or individual who was an employee of the Company or any of its Affiliates during
the six months preceding such solicitation (the “Restricted Employees”) or (ii)
solicit or encourage any customers, suppliers, partners or distributors of, or
other Persons known by Meridian or such Consultant as having a business
relationship with, the Company or any of its Affiliates to cease doing business
with, alter the terms of its business with or otherwise alter its relationship
with, the Company or any of its Affiliates, as applicable; provided, however,
that this Section 20(a) shall not prohibit any advertisement or general
solicitation that is not specifically targeted at the Restricted Employees.


(b)During the Term and, in the event of a termination or expiration of this
Agreement other than by an exercise of the Subject Termination Rights, for a
period of one (1) year following the expiration or termination of this
Agreement, each of Meridian and each Consultant agrees that it shall not, and
shall cause its Affiliates not to, directly or indirectly, without obtaining the
express written consent of the Company, invest in or provide services, in any
capacity, directly or indirectly (whether as proprietor, stockholder, director,
partner, employee, agent, independent contractor, consultant, trustee, or in any
other capacity), with respect to any entity (a “Competing Enterprise”) the
majority of whose (i) oil and gas exploration, production and/or midstream
assets, by asset value, are located in the Restricted Territory (as defined
below) and/or (ii) revenues are derived from operations in the Restriction
Territory; provided, however, neither Meridian nor any Consultant shall be
deemed to be participating or engaging in a Competing Enterprise solely by
virtue of the ownership of not more than one percent (1%) of any class of stock
or other securities which are publicly traded on a national securities exchange
or in a recognized over-the-counter market. “Restricted Territory” means the
counties of Kingfisher, Garfield, Blaine and Major in Oklahoma.


(c)During the Term, Meridian shall cause the Consultants to provide
substantially all of their business time (other than time spent serving on
boards that the Board and such Consultant have agreed the Consultant may serve
on, including the boards referenced in Exhibit C hereto) to performing their
responsibilities with respect to the Services and, notwithstanding anything in
this Agreement to the contrary, during the Term, none of Meridian, any of its
subsidiaries or any of the Consultants (with respect to Meridian or any of its
subsidiaries) may, without the prior written consent of the Company, (a) operate
any business that is not operated in connection with the Services (other than
those businesses specifically identified in Exhibit C hereto) or (b) issue any
equity or other securities (or options therefor) to any Person.


(d)Meridian and each Consultant agrees that the covenants and restrictions in
this Section 20 (i) are reasonable in scope and time, (ii) are reasonable
restrictions to protect the legitimate business interests and goodwill of the
Company and its Affiliates, and (ii) are ancillary to or a part of an otherwise
enforceable contract that is supported by adequate consideration. In the event
any provision of this Section 20 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner.


21.Cooperation Obligations.


(a)Meridian and the Consultants acknowledge that the Company and its Affiliates
are subject to certain requirements of Applicable Law, including public
reporting obligations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations of the U.S. Securities and
Exchange Commission (the “SEC”), and that nothing in this Agreement is intended
or will be interpreted to limit or constrain compliance therewith. Meridian and
the Consultants shall, and each shall cause their respective Affiliates to,
during and after the Term reasonably cooperate with the Company and provide such
information regarding Meridian, the Consultants, the Services and this Agreement
as the Company determines is reasonably necessary or appropriate to allow the
Company to satisfy requirements of Applicable Law with respect thereto. Further,
during and after the Term, Meridian and the Consultants agree to reasonably
cooperate with the Company and its Affiliates in connection with any claims,
causes of action, investigations, hearings, proceedings, arbitrations, lawsuits,
or other matters that have been brought, or may be brought in the future,
against or on behalf of the Company that relate to events or occurrences that
transpired during the Term.


(b)The Company acknowledges that as of the date of this Agreement none of the
Consultants is performing, and without the prior written approval of the
applicable Consultant during the Term, no Consultant will be required to
perform, in the role of Alta Mesa’s principal executive officer, principal
financial officer or controller or principal accounting officer. During the
Term, if a Consultant is performing in the role of Alta Mesa’s principal
executive officer, principal financial officer or controller or principal
accounting officer, such Consultant shall (i) supervise and manage the
preparation of any filings required to be made by Alta Mesa or any other member
of the Company Group with the SEC (the “Securities Act Filings”), including any
annual, quarterly or current report required under the Exchange Act , and any
registration statement filed under the Securities Act of 1933, as amended (the
“Securities Act”), and, to the extent required under the Exchange Act, the
Securities Act and the applicable rules and regulations thereunder, execute such
filings for and on behalf of Alta Mesa or such member of the Company Group and
(ii)





--------------------------------------------------------------------------------





in connection with any Securities Act Filing, execute any customary
representation letters required by the independent accounting firm of Alta Mesa
or any member of the Company Group and any certifications required under the
Sarbanes-Oxley Act of 2002.


Please evidence your agreement with the foregoing by executing a copy of this
Agreement and returning it to us.
Very truly yours,


ALTA MESA SERVICES, L.P.
By:     OEM GP, LLC,
a Texas limited liability company,
its general partner


By:     Alta Mesa Holdings, LP,
a Texas limited partnership,
its sole member


By:     Alta Mesa Holdings GP, LLC,
a Texas limited liability company,
its general partner




By:    /s/ James T. Hackett    
Name:     James T. Hackett
Title:     Chairman of the Board






Accepted and agreed to as of the date first written above:
MERIDIAN ENERGY LLC
By:
/s/ Randy Limbacher    

Name: Randy Limbacher
Title: Member


/s/ Randy Limbacher    
Randy Limbacher


/s/ John H. Campbell, Jr.    
John H. Campbell, Jr.


/s/ Mark P. Castiglione    
Mark P. Castiglione






Exhibit A
Consultants
Consultant
Officer Role
Randy Limbacher
EVP of Strategy
John Campbell, Jr.
President and Chief Operating Officer
Mark Castiglione
Chief Executive Officer












--------------------------------------------------------------------------------









Exhibit B
Services Fee
 
 
2019
2020
2019-20 G&A Estimate Meridian Energy, LLC
Sep¹
Oct
Nov
Dec
Jan
Feb
Mar²
SERVICES FEE
 
 
 
 
 
 
 
 
Consultants Salaries
Annual Salary
 
 
 
 
 
 
 
Randy Limbacher
450,000
62,500
37,500
37,500
37,500
37,500
37,500
13,306
John Campbell
650,000
54,167
54,167
54,167
54,167
54,167
54,167
19,220
Mark Castiglione
700,000
50,000
58,333
58,333
58,333
58,333
58,333
20,699
Total Management Salaries
1,800,000
166,667
150,000
150,000
150,000
150,000
150,000
53,226
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ADVANCED BONUSES
 
 
 
 
 
 
 
 
Advanced Consultant Bonuses
 
 
 
 
 
 
 
 
Randy Limbacher
 
250,000
0
0
0
0
0
0
John Campbell
 
700,000
0
0
0
0
0
0
Mark Castiglione
 
850,000
0
0
0
0
0
0
Total Advanced Consultant Bonuses
 
1,800,000
0
0
0
0
0
0



¹September 2019 salaries for Consultants per Prior Agreement
²March payment pro-rated to the end of the term - March 11, 2020


Exhibit C
Permitted Ownership and Activities
Randy Limbacher


1.    CARBO Ceramics: Limbacher is a member of the board of directors of CARBO
Ceramics Inc., a Delaware corporation.


2.    TC Energy (formerly TransCanada): Limbacher is a member of the board of
directors of TC Energy.


3.    R&C Hidden Springs Ranch LLC: Limbacher is the Managing Partner of R&C
Hidden Springs Ranch LLC, which invests in ranch land, timber, mineral
interests, and recreational property in Rusk County, Texas and controls about
1,500 acres, and continues to purchase, land and minerals in a 3 to 5 mile
radius surrounding the main property located at 2121 FM 1798 West in Laneville,
Texas.


John Campbell, Jr.


1.    Quantum Funds IV, V, and VI: Campbell owns less than (a) 5% of the
membership interests in each of Fund 4-QEM IV, LLC, Fund 5-QEM V, LLC and Fund
6-QEM VI, LLC (collectively, the “Quantum LLCs”) and (b) 15% of the limited
partnership interests in each of QEM IV Affiliates, LP, QEM V Affiliates, LP and
QEM VI Affiliates, LP (collectively, the “QEM Affiliate Funds” and together with
the Quantum LLCs, collectively, the “Quantum Funds”). Each of Campbell’s
investments





--------------------------------------------------------------------------------





in the Quantum Funds is a passive investment and does not require any services
of Campbell in the operation of the entities in which investments are held.


2.    McKinney Investments: Campbell owns 5% of the limited partnership
interests in McKinney Investments Partners, LP (the “McKinney Fund”). Campbell’s
investment in the McKinney Fund is a passive investment and does not require any
services of Campbell in the operation of the entity in which investment is held.


3.    T&W I & II Income Fund: Campbell owns (a) 6.7% of the limited partnership
interests in T&W Gas Income Partners I, LP (“T&W Fund I”) and (b) 15% of the
limited partnership interests in T& W Gas Income Partners, II, LP (“T&W Fund II”
and together with T&W Fund I, collectively, the “T&W Funds”). Each of Campbell’s
investments in the T&W Funds is a passive investment and does not require any
services of Campbell in the operation of the entities in which investments are
held. Through the T&W Funds, Campbell holds a non-operated working interest, oil
and gas investment in Ballard Exploration Company, Inc.


4.    JCT 1 & 2 Kitchen: Campbell owns a 5% interest in JCT. Kitchen & Bar,
which has two locations in Atlanta, Georgia, and such investments are passive
investments and do not require any services of Campbell in the operation of the
entities in which investments are held.





